DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160088526 A1 herein Chen.
Claim 1, Chen discloses a capability control method for a communications device (paragraph[14]: " ... if the capability that itself supporting SRVCC is changed from the first capability to the second capability ... "), comprising: 
determining whether a predetermined condition has been met (paragraph[102]: " ... when the SRVCC capability is changed (supporting or not supporting) because any condition is changed ... "), wherein the predetermined condition comprises at least one 

(Fig. 1: 3b), wherein the first information comprises at least one of terminal capability change information, terminal position change information, terminal capability information, indication information about the terminal capability identifier, and operation information about the terminal capability identifier, wherein the preforming the operation on the terminal capability identifier comprises at least one of changing the terminal capability identifier, deleting the terminal capability identifier, and setting the terminal capability identifier as invalid (Fig. 1: 3b-4b).

Claim 3, Claim 3 further limits an alternative of claim 2. Since Chen discloses terminal capability change, all the limitations of claim 3 have been met. 

Claim 4, Claim 4 further limits an alternative of claim 2. Since Chen discloses terminal capability change, all the limitations of claim 4 have been met.

Claim 5, Claim 5 further limits an alternative of claim 2. Since Chen discloses terminal capability change, all the limitations of claim 5 have been met. 

Claim 6, Claim 6 further limits an alternative of claim 2. Since Chen discloses terminal capability change, all the limitations of claim 6 have been met.

(Fig. 1: 3b-4b).

Claim 8, Claim 8 further limits further limits an alternative of claim 7. Since Chen discloses capability change indication, all the limitations of claim 8 have been met. 

Claim 9, as analyzed with respect to the limitations as discussed in claim 1.
Claim 10, as analyzed with respect to the limitations as discussed in claim 2. 
Claim 11, as analyzed with respect to the limitations as discussed in claim 3.
Claim 12, as analyzed with respect to the limitations as discussed in claim 4.

Claim 13, as analyzed with respect to the limitations as discussed in claim 5.
Claim 14, as analyzed with respect to the limitations as discussed in claim 6.
Claim 15, as analyzed with respect to the limitations as discussed in claim 7.
Claim 16, as analyzed with respect to the limitations as discussed in claim 8.

Claim 17, as analyzed with respect to the limitations as discussed in claim 1.

Claim 18, as analyzed with respect to the limitations as discussed in claim 1. Chen discloses a communications device, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the (0259).

Claim 19, as analyzed with respect to the limitations as discussed in claim 1. Chen discloses a network-side network element, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the computer program is executed by the processor so as to implement the steps of the capability control method according to claim 9 (0259).

Claim 20, as analyzed with respect to the limitations as discussed in claim 1. A network-side network element, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the computer program is executed by the processor so as to implement the steps of the capability control method according to claim 17 (0259).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150208456 A1 – Utilizing location information related to a stored user equipment identifier and notifying of changes in service.
US 20100034094 A1 - The method involves transmitting a connection setup message to an access terminal to establish a radio connection, and receiving a completion message from the access terminal comprising a capability change indicator related to the access terminal, where the message is received after a capability change has occurred related to the access terminal. A capability change in the access terminal is determined based on the capability change indicator, where the capability change indicator comprises a bit in the completion message.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
US 20150208456 A1
US 20150208456 A1



/Mehmood B. Khan/           Primary Examiner, Art Unit 2468